DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, was examined under the first inventor to file provisions of the AIA . 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation are: 
with regard to claims 1, 10, 19, and all respective dependent claims:
a data signal input unit, broadly interpreted as a unit, or means for data signal input, but interpreted in light of the specification to be a fifth thin film transistor, or a data switch (see Fig. 3, [0039]); 
a storage unit, broadly interpreted as a unit, or means for storage, but interpreted in light of the specification to be a storage capacitor (see Fig. 3, [0039]); 
a driving unit, broadly interpreted as a unit, or means for driving, but interpreted in light of the specification to be a fourth thin film transistor (see Fig. 3, [0039]); 
a detection unit, broadly interpreted as a unit, or means for detection, but interpreted in light of the specification to be a third thin film transistor (see Fig. 3, [0039]); 

a second light emitting control unit, broadly interpreted as a unit, or means for emitting light, but interpreted in light of the specification to be a second thin film transistor (see Fig. 3, [0038]);
with regard to claims 7, 8, 16, 17, and all respective dependent claims:
an external detection unit, broadly interpreted as either a unit, or means for external detection, or as an external unit, or external means for detection, but interpreted in light of the specification to be a sensing line, a first switch, a second switch, and initialization control signal Vref, and an analog to digital converter (see Fig. 3, [0040]); 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, these claims are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Reasons for Allowance
The following is Examiner’s statement of reasons for allowance: 
Independent claim 1, and its dependent claims, are drawn to the general notion of a display panel. 
Independent claims 10, 19, and the respective dependent claims, are drawn to the general notion of a display terminal containing a display panel. 
Even though all of the features as claimed in the instant application were available in the prior art, of particular significance is that no single prior art reference or reasonable combination of prior art references was found to disclose all of the following elements, thereby distinguishing the instant application’s claimed subject matter over the prior art references of record.  
The particularly-significant, distinguishing structural and functional features are a second thin film transistor connecting an (N+1)th pixel’s light emitting device anode and first thin film transistor at the (N+1)th pixel’s drive node A1 to the Nth pixel’s light emitting device anode and first thin film transistor at the Nth pixel’s drive node A1, when these structural and functional features are considered with all other structural and functional features in each of the respective claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Conclusion
References found pertinent to the instant Office Action but not cited in rejection are collected in the attached PTO-892 form and described below: 
Jeong; Ilgi, et al., US 10777141 B2, describes a pixel circuit containing a data thin film transistor, a storage capacitor, a driving thin film transistor, an organic light emitting diode, and a sense thin film transistor (see Fig. 3), but does not describe a second thin film transistor connecting an (N+1)th sub-pixel’s light emitting device anode and first thin film transistor at the (N+1)th sub-pixel’s drive node A1 to the Nth sub-pixel’s light emitting device anode and first thin film transistor at the Nth sub-pixel’s drive node A1;
Kang; Hyungryul, et al., US 20200051496 A1, describes a pixel circuit containing a data transistor, a storage capacitor, a driving transistor, an organic light emitting diode, an emission transistor, and a sense transistor (see Fig. 2), but does not describe a second thin film transistor connecting an (N+1)th sub-pixel’s light emitting device anode and first thin film transistor at the (N+1)th sub-pixel’s drive node A1 to the Nth sub-pixel’s light emitting device anode and first thin film transistor at the Nth sub-pixel’s drive node A1; 
Park; SeHee, et al., US 20190206972 A1, describes a pixel circuit containing a data transistor, a storage capacitor, a driving transistor, an organic light emitting diode, and a sense transistor (see Fig. 3), but does not describe a second thin film transistor connecting an (N+1)th sub-pixel’s light emitting device anode and first thin film transistor at the (N+1)th sub-pixel’s drive node A1 to the Nth sub-pixel’s light emitting device anode and first thin film transistor at the Nth sub-pixel’s drive node A1; 

Kishi; Noritaka, US 20160148578 A1, describes a pixel circuit containing a data thin film transistor, a storage capacitor, a driving thin film transistor, an organic light emitting diode, an emission thin film transistor, and a sense thin film transistor (see Fig. 3), but does not describe a second thin film transistor connecting an (N+1)th sub-pixel’s light emitting device anode and first thin film transistor at the (N+1)th sub-pixel’s drive node A1 to the Nth sub-pixel’s light emitting device anode and first thin film transistor at the Nth sub-pixel’s drive node A1; 
Han; Jeon-Phill, et al., US 9129923 B1, describes a display device having a display panel formed of a matrix of pixels, each pixel containing a closeable connection between the light emitting device drive nodes of adjacent pixels (see Fig. 2), but does not describe a second thin film transistor connecting an (N+1)th sub-pixel’s light emitting device anode and first thin film transistor at the (N+1)th sub-pixel’s drive node A1 to the Nth sub-pixel’s light emitting device anode and first thin film transistor at the Nth sub-pixel’s drive node A1; 
Byun; Min Woo, et al., US 20160225312 A1, describes a pixel circuit containing a data thin film transistor, a storage capacitor, a driving thin film transistor, an organic light emitting diode, an emission thin film transistor, and a compensation thin film transistor 
Park; Kwang-Mo, et al., US 20160125811 A1, describes a pixel circuit containing a data thin film transistor, a storage capacitor, a driving thin film transistor, an organic light emitting diode, and a sense thin film transistor (see Fig. 1), but does not describe a second thin film transistor connecting an (N+1)th sub-pixel’s light emitting device anode and first thin film transistor at the (N+1)th sub-pixel’s drive node A1 to the Nth sub-pixel’s light emitting device anode and first thin film transistor at the Nth sub-pixel’s drive node A1;
Ding; Xiaoliang, et al., US 20190355302 A1, describes a pixel circuit containing a data thin film transistor, a storage capacitor, a driving thin film transistor, an organic light emitting diode, an emission thin film transistor, and a sense thin film transistor (see Fig. 3), but does not describe a second thin film transistor connecting an (N+1)th sub-pixel’s light emitting device anode and first thin film transistor at the (N+1)th sub-pixel’s drive node A1 to the Nth sub-pixel’s light emitting device anode and first thin film transistor at the Nth sub-pixel’s drive node A1; 
Chen; Lien-Hsiang, et al., US 20190266949 A1, describes a pixel circuit containing a data thin film transistor, a storage capacitor, a driving thin film transistor, an organic light emitting diode, an emission thin film transistor, and a sense thin film transistor (see Fig. 3), but does not describe a second thin film transistor connecting an (N+1)th sub-pixel’s light emitting device anode and first thin film transistor at the (N+1)th 
Song; Chen, US 20180005571 A1, describes a pixel circuit containing a data thin film transistor, a storage capacitor, a driving thin film transistor, an organic light emitting diode, and a second thin film transistor also driving the organic light emitting diode (see Fig. 2), but does not describe a second thin film transistor connecting an (N+1)th sub-pixel’s light emitting device anode and first thin film transistor at the (N+1)th sub-pixel’s drive node A1 to the Nth sub-pixel’s light emitting device anode and first thin film transistor at the Nth sub-pixel’s drive node A1. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J EURICE whose telephone number is (571)270-5957. The examiner can normally be reached weekdays from about 6:00 AM to 2:30 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571 272 2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/Michael J Eurice/Primary Examiner, Art Unit 2693